Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After-Final

The After-Final filed 11/23/2021 has been entered.  

No claims were amended, and 
Claims 1-12 and 17-29 are currently pending.

Response to Arguments Regarding the 112(a) Rejection

Applicant’s arguments are persuasive.  The previous examiner implied the cost decrease could only be a step function, but applicant’s specification, original claims, and applicant’s remarks support a cost reduction during a time period.    

 
Allowable Subject Matter

Claims 1-12 and 17-29 are allowed.  
Novelty over prior art.
The independent claims of the present invention recite a method, system, and non-transitory computer readable storage medium for sending and receiving data and processing data to dynamically control pricing.  The targeted content is for a third user based upon a second user in the same group as the third user, but then based upon the interactions of a first user and other direct contacts with the second user.    

As the previous examiner stated in the Office Action mailed 23 July 2021 “The applicants arguments regarding the applicants prior art are persuasive”.  The art of record  fails to disclose or suggest "determining a cost of the open slot for one or more content items based on the type of interaction of the first user interaction with the client device, the user interest in the first content item, and a cost window comprising a variable time period that starts after the first user interaction and runs during the presentation of the first content item until a second user interaction is detected on the client.  Regardless, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  

As the previous examiner stated in the Office Action mailed 16 May 2019 “the claims are directed to an abstract idea. However in step 2A prong II, the claims recite additional elements that integrate the exception into a practical application of the exception. Therefore the claims are not directed to an abstract idea and is patent eligible”.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure;
Real-time Bidding for Online Advertising: Measurement and Analysis – interaction with attention time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681